Pfeifer, J.,
dissenting. Edmondson was entitled to a certain amount of welfare benefits. She provided false information and received welfare benefits in excess of the amount to which she was entitled. The state prosecuted her for theft by deception of the entire amount she received, which includes the amount to which she was entitled.
Unlike the majority, I would rather engage in a legal fiction, that entitlement is a form of ownership, than embrace the absurd. The theft offense should be based on the difference between her entitlement and what she actually received. To do otherwise is ridiculous.
The majority is concerned about the potential “mischief’ of welfare recipients receiving more benefits than they are entitled to. The possibility that people otherwise entitled to benefits might be too frightened to pursue them and the possibility that the state might overreach in prosecuting these cases is more troubling. Surely the state has more pressing business than prosecuting our society’s most downtrodden for receiving benefits to which they are entitled. I dissent.
Resnick, J., concurs in the foregoing dissenting opinion.